DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5-7 and 9-11 are pending in this application, Claims 7 and 9 are acknowledged as withdrawn, Claims 1, 5, 6, 10 and 11 were examined on their merits.

The objection to the Specification because the abstract of the disclosure is objected to because it is too short to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details, has been withdrawn due to the Applicant’s amendments to the Abstract filed 05/17/2021.

The objection to the Drawings because Figure 1 should be designated as Prior Art has been withdrawn due to the Applicant’s amendments to the Drawings filed 05/17/2021.

The rejection of Claim(s) 1, 5, 6 and 10 under 35 U.S.C. § 102(a)(1) as being anticipated, or alternatively made obvious by Richman et al. (2005), has been withdrawn due to the Applicant’s amendments to the claims filed 05/17/2021.
et al. (US 10,752,928 B2), has been withdrawn due to the Applicant’s amendments to the claims filed 05/17/2021.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).




A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 6, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/927,538 (reference application) in view of Mao et al. (US 10,752,928 B2), of record, and Kasperowicz et al. (2002).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are made obvious by the ‘538 claims as discussed below.

Both methods are drawn to the conversion of rebaudioside A with a UDP-glucosyl transferase enzyme produced by a host cell from the genera Escherichia, Saccharomyces, Aspergillus, Pichia and Yarrowia, thereby “identifying” said host cell as being capable of rebaudioside A uptake from a culture medium, and reading on Claims 1 in part and 10.

The ‘538 Application does not teach identifying a host cell that is capable of rebaudioside A uptake from a culture medium, wherein the host cell is identified by a process comprising the now active steps (previously considered under product-by-process) of:
a.    providing a culture medium comprising rebaudioside A as only carbon source;
b.    cultivating a candidate microbial strain in the culture medium;
c.    separating cells of the microbial strain from the culture medium;
d.    re-suspending the cells and disrupting them to form a soluble fraction and a cell debris fraction;
e.    adding rebaudioside A to the soluble fraction, analyzing the soluble fraction for rebaudioside A, and then incubating the soluble fraction;
f.    analyzing the incubated soluble fraction for rebaudioside A;
g.    identifying the host cell by determining a decrease in the amount of rebaudioside A in the incubated soluble fraction as compared to the soluble fraction, as now required by Claim 1;
wherein the host cell is capable of producing sucrose synthase for UDP regeneration and recycling, as required by Claim 5;
wherein the host cell is capable of expressing genes of enzymes for intracellular conversion of rebaudioside A to rebaudioside D, rebaudioside M, or a combination thereof, as required by Claim 6;
or wherein the host cell is from the genus Kluyveromyces, as required by Claim
11.

Mao et al. teaches a method for synthesizing rebaudioside D from rebaudioside A.  The method includes culturing a whole-cell catalyst with a culture medium including a rebaudioside A substrate for a sufficient time to produce rebaudioside D, wherein a glucose is covalently coupled to the rebaudioside A to produce the rebaudioside D.  The whole-cell catalyst is a transformed host cell expressing an amount of UDP-glycosyltransferase (HV1-GCW61) and an amount of sucrose synthase (mbSUS1). In an aspect, the whole-cell catalyst may be the G/H5S2 strain of Pichia pastoris and the culture medium may further include:  potassium phosphate buffer, MgCl2, sucrose, UDP-glucose, UDP, and any combination thereof.  Mao et al. further teaches that the host cell may be species from the genera Escherichia, Aspergillus, Saccharomyces, Pichia and Kluyveromyces, including Kluyveromyces marxianus (Column 25, Lines 53-63 and Column 26, Lines 4-5).
It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing steviol glycosides by contacting a medium with UDP-glycosyltransferase produced by a Escherichia, Saccharomyces, Aspergillus, Yarrowia or Pichia host cell which catalyzes the glucosylation of rebaudioside A of the ‘538 application with the use of UDP-glcosyltransferase produced by a Kluyveromyces host cell, as taught by Mao et al. because this is no more than the simple substitution of one known element (Kluyveromyces host cell) for another (Escherichia, Saccharomyces, Aspergillus, Yarrowia or Pichia host cell) to yield predictable results (produced UDP-glycosyltransferase). The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)




There would have been a reasonable expectation of success in making this combination because the ‘538 application teaches that the host cell may be Escherichia, Saccharomyces, Aspergillus, Yarrowia or Pichia and Mao et al. teaches that the host cell may be species from the genera Escherichia, Aspergillus, Saccharomyces, Pichia and Kluyveromyces, including Kluyveromyces marxianus.

With regard to the limitations of Claim 1, “wherein the host cell is identified by a process comprising the steps of:
a.    providing a culture medium comprising rebaudioside A as only carbon source;
b.    cultivating a candidate microbial strain in the culture medium;
c.    separating cells of the microbial strain from the culture medium;
d.    re-suspending the cells and disrupting them to form a soluble fraction and a cell debris fraction;
e.    adding rebaudioside A to the soluble fraction, analyzing the soluble fraction for rebaudioside A, and then incubating the soluble fraction;
f.    analyzing the incubated soluble fraction for rebaudioside A;
g.    identifying the host cell by determining a decrease in the amount of rebaudioside A in the incubated soluble fraction as compared to the soluble fraction”;
Kasperowicz et al. teaches a method of assessing a bacterium for fructanolytic activity, comprising the steps of:  providing a culture medium comprising a fructan substrate as the only carbon source and cultivating the candidate microbial strain in the culture medium (Pg. 141, Column 1, Lines 13-20 and Pg. 143, Table 1);
separating cells of the microbial strain from the culture medium, resuspending the cells and disrupting them to form a soluble fraction and cell debris fraction (Pg. 141, Column 1, Lines 22-36 and Column 2, Lines 1-11);
adding fructan to the soluble fraction and incubating the soluble fraction (Pg. 141, Column 2, Lines 12-31);
and analyzing the soluble fraction for fructanolytic enzyme (Pg. 143, Fig. 2), and identifying the bacterial strain as having fructanolytic enzyme by determining a decrease in the amount of fructan in the incubated soluble fraction as compared to the initial amount added to the soluble fraction (Pg. 143, Table 2).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of producing steviol glycosides by contacting a medium with UDP-glycosyltransferase produced by a Kluyveromyces host cell which catalyzes the glucosylation of rebaudioside A as taught by the ‘538 application and Mao et al. with the method of screening for and identifying a host cell which comprises the ability to uptake and use a particular substrate from culture medium as taught by Kasperowicz et al. above, because this is not more than the use of a known technique (screening cells for enzyme activity of interest) to improve a similar method (utilizing cells with a particular enzyme activity to convert a substrate to a desired product) in the same way (identifying and using cells with the desired enzyme activity).  


The MPEP states:  
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to ascertain whether the cells had the requisite enzyme necessary to convert rebaudioside A.  There would have been a reasonable expectation of success in making this modification because all the references are reasonable drawn to the same field of endeavor, that is, the characterization and/or use of sugar hydrolyzing enzymes.

With regard to the limitations of Claims 5 and 6 respectively of:  “wherein the host cell is capable of producing sucrose synthase for UDP regeneration and recycling” and “wherein the host cell is capable of expressing genes of enzymes for intracellular conversion of rebaudioside A to rebaudioside D, rebaudioside M, or a combination thereof”, these are characteristic properties of the host cell.  As the host cell of the prior art is the same as the host cell of the claimed invention, it would be expected to have the same characteristic properties and capabilities. 

The MPEP states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 6, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,683,526 B2 in view of Mao et al. (US 10,752,928 B2), of record, and in view of Kasperowicz et al. (2002), for the same reasoning as provided in the above rejection, which is not repeated here for brevity.

Response to Arguments

Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 

The Applicant notes that as the claims have not been found to be allowable, they will defer addressing the double-patenting rejections until a finding of allowable subject matter (Remarks, Pg. 6, Lines 16-23).

This is not found to be persuasive for the following reasons, the rejections remain in effect for reasons of record set forth above.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 6, 10 and 11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a natural phenomenon/product of nature without significantly more.  The claim(s) recite(s): A method of producing steviol glycosides, comprising the step of identifying a host cell that is capable of rebaudioside A uptake from a culture medium and converting rebaudioside A to rebaudioside D, rebaudioside M, or a combination thereof:  wherein the step of converting rebaudioside A includes subjecting rebaudioside A to a UDP-glucosyl transferase enzyme; the UDP-glucosyl transferase enzyme is produced by a host cell; and the now active (previously considered under product-by-process) steps of identifying the host cell includes:
a.    providing a culture medium comprising rebaudioside A as only carbon source;
b.    cultivating a candidate microbial strain in the culture medium;
c.    separating cells of the microbial strain from the culture medium;
d.    re-suspending the cells and disrupting them to form a soluble fraction and a cell debris fraction;
e.    adding rebaudioside A to the soluble fraction, analyzing the soluble fraction for rebaudioside A, and then incubating the soluble fraction;
f.    analyzing the incubated soluble fraction for rebaudioside A;
g.    identifying the host cell by determining a decrease in the amount of rebaudioside A in the incubated soluble fraction as compared to the soluble fraction.

This judicial exception is not integrated into a practical application because it does not apply or use the judicial exception in some other meaningful way.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Step 1) Is the claim to a process, machine, manufacture or composition of matter?
The claims are drawn to a process.

Step 2A, Prong 1) Does the claim recite an Abstract Idea, Law of Nature or Natural Phenomenon?
Yes, the claims are drawn to Abstract Ideas, the mental steps of “analyzing the incubated soluble fraction for rebaudioside A” and “identifying the host cell by determining a decrease in the amount of rebaudioside A in the incubated soluble fraction as compared to the soluble fraction”, and the naturally occurring process of producing steviol glycosides, comprising the step of converting rebaudioside A to rebaudioside D, rebaudioside M, or a combination thereof: 
wherein the step of converting rebaudioside A includes subjecting rebaudioside A to a UDP-glucosyl transferase enzyme; the UDP-glucosyl transferase enzyme is produced by a host cell.  The Specification at Pg. 1, Lines 23-28 teaches, “Studies on the degradation of RebA by the gut microbiome indicate that the glucose residues are cleaved off and that the remaining steviol is not metabolized further (Gardana et al., 2003, of record). This indicates that the glucose residues are cleaved off by extracellular (secreted) enzymes and subsequently the free glucose is assimilated”, Gardana et al. teaches that naturally occurring bacteria (host cells) of human feces, including Coliforms are able to metabolize rebaudioside A (requiring naturally produced UDP-glucosyl transferase enzyme), see Pg. 6621, Table 1.  With regard to the host cell being a species from the genus Kluyveromyces, Chin et al., of record teaches that Kluyveromyces can be naturally found in the gut of human subjects, see Pg. 6, Column 2, Lines 1-4).

Step 2A, Prong 2) Does the claim recite additional elements that integrate the judicial exception into a practical Application?






No, the claims do not integrate the judicial exception into a practical application because it does not apply or use the judicial exceptions in some other meaningful way.  With regard to the limitations of Claim 1 of “identifying a host cell that is capable of rebaudioside A uptake from a culture medium” and the steps to perform this identification, these are mere data-gathering or adding insignificant extra-solution activity to the Natural Phenomenon Judicial Exception, as well as being Judicial Exceptions themselves, in the case of the Mental Process steps which are Abstract Ideas.

Step 2B) Does the claim recite additional elements that amount to significantly more than the Judicial Exception?
No, Claims 1, 5 and 6 are drawn solely to the Judicial Exceptions, the inherent characteristics thereof and insignificant extra-solution activity (data-gathering).  Claims 10 and 11 merely describe the genus of the naturally occurring cell.

Response to Arguments

Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 
The Applicant argues that Claim 1 has been amended to recite the process steps of Claim 8 and is patent eligible as it no longer involves processes that occur naturally (Remarks, Pg. 7, Lines 4-11).

This is not found to be persuasive for the following reasons, as discussed above, the claims do not integrate the judicial exception into a practical application because it does not apply or use the judicial exceptions in some other meaningful way.  With regard to the limitations of Claim 1 of “identifying a host cell that is capable of rebaudioside A uptake from a culture medium” and the steps to perform this identification, these are mere data-gathering or adding insignificant extra-solution activity to the Natural Phenomenon Judicial Exception, as well as being Judicial Exceptions themselves, in the case of the Mental Process steps which are Abstract Ideas.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6 and 10 are rejected under 35 U.S.C. § 103 as made obvious by Richman et al. (2005), of record, in view of Kasperowicz et al. (2002).



Richman et al. teaches a method wherein steviol glycosides are produced by contacting a medium containing rebaudioside A with UDP-glycosyltransferase produced recombinantly by E. coli and which catalyzes the glucosylation of rebaudioside A, thereby “identifying” the host E. coli as capable of rebaudioside A uptake from a culture medium (Pg. 56, Abstract and Pg. 65, Columns 1-2, “Expression of recombinant glucosyltransferases” and Pg. 66, Column 1, “Glucosyltransferase activity assay”, and reading on Claim 1 in part and 10.

With regard to the limitations of Claim 1, “wherein the host cell is identified by a process comprising the now active (previously considered under product-by-process) steps of:
a.    providing a culture medium comprising rebaudioside A as only carbon source;
b.    cultivating a candidate microbial strain in the culture medium;
c.    separating cells of the microbial strain from the culture medium;
d.    re-suspending the cells and disrupting them to form a soluble fraction and a cell debris fraction;
e.    adding rebaudioside A to the soluble fraction, analyzing the soluble fraction for rebaudioside A, and then incubating the soluble fraction;
f.    analyzing the incubated soluble fraction for rebaudioside A;
g.    identifying the host cell by determining a decrease in the amount of rebaudioside A in the incubated soluble fraction as compared to the soluble fraction”;

Kasperowicz et al. teaches a method of assessing a bacterium for fructanolytic activity, comprising the steps of:  providing a culture medium comprising a fructan substrate as the only carbon source and cultivating the candidate microbial strain in the culture medium (Pg. 141, Column 1, Lines 13-20 and Pg. 143, Table 1);
separating cells of the microbial strain from the culture medium, resuspending the cells and disrupting them to form a soluble fraction and cell debris fraction (Pg. 141, Column 1, Lines 22-36 and Column 2, Lines 1-11);
adding fructan to the soluble fraction and incubating the soluble fraction (Pg. 141, Column 2, Lines 12-31);
and analyzing the soluble fraction for fructanolytic enzyme (Pg. 143, Fig. 2), and identifying the bacterial strain as having fructanolytic enzyme by determining a decrease in the amount of fructan in the incubated soluble fraction as compared to the initial amount added to the soluble fraction (Pg. 143, Table 2).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of producing steviol glycosides by contacting a medium with UDP-glycosyltransferase produced by E. coli host cells which catalyzes the glucosylation of rebaudioside A as taught by Richman et al. with the method of screening for and identifying a host cell which comprises the ability to uptake and use a particular substrate from culture medium as taught by Kasperowicz et al. above,

 because this is not more than the use of a known technique (screening cells for enzyme activity of interest) to improve a similar method (utilizing cells with a particular enzyme activity to convert a substrate to a desired product) in the same way (identifying and using cells with the desired enzyme activity).  The MPEP states:  
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to ascertain whether the cells had the requisite enzyme necessary to convert rebaudioside A.  There would have been a reasonable expectation of success in making this modification because all the references are reasonable drawn to the same field of endeavor, that is, the characterization and/or use of sugar hydrolyzing enzymes.





With regard to the limitations of Claims 1, 5 and 6 respectively of: “wherein the host cell is capable of rebaudioside A uptake from a culture medium”, “wherein the host cell is capable of producing sucrose synthase for UDP regeneration and recycling” and “wherein the host cell is capable of expressing genes of enzymes for intracellular conversion of rebaudioside A to rebaudioside D, rebaudioside M, or a combination thereof”, these are characteristic properties of the host cell.  As the host cell of the prior art is the same as the host cell of the claimed invention, it would be expected to have the same characteristic properties and capabilities.  The MPEP states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)

Response to Arguments

Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 

The Applicant argues that incorporation of the identification steps of Claim 8 allegedly not taught or suggested by Richman into Claim 1 is sufficient to overcome the rejection of the claims under either anticipation or obviousness (Remarks, Pg. 7, Lines 13-23).

This is not found to be persuasive for the reasoning provided in the above rejection, which makes obvious the claimed invention.

Claim(s) 1, 5, 6 and 10 are rejected under 35 U.S.C. § 103 as made obvious by Mao et al. (US 10,752928 B2), of record, in view of Kasperowicz et al. (2002).

Mao et al. teaches a method for synthesizing rebaudioside D from rebaudioside A.  The method includes culturing a whole-cell catalyst with a culture medium including a rebaudioside A substrate for a sufficient time to produce rebaudioside D, wherein a glucose is covalently coupled to the rebaudioside A to produce the rebaudioside D, thereby “identifying” the whole-cell/host cell as capable of rebaudioside A uptake from a culture medium. The whole-cell catalyst is a transformed host cell expressing producing an amount of UDP-glycosyltransferase (HV1-GCW61) and an amount of sucrose synthase (mbSUS1).  In an aspect, the whole-cell catalyst may be the G/H5S2 strain of Pichia pastoris and the culture medium may further include:  potassium phosphate buffer, MgCl2, sucrose, UDP-glucose, UDP, and any combination thereof, and reading on Claims 1, 5, 6 and 10.

Mao et al. further teaches that the host cell may be species from the genera Escherichia, Aspergillus, Saccharomyces, Pichia and Kluyveromyces, including Kluyveromyces marxianus (Column 25, Lines 53-63 and Column 26, Lines 4-5).
With regard to the limitations of Claim 1, “wherein the host cell is identified by a process comprising the now active (previously considered under product-by-process)  steps of:
a.    providing a culture medium comprising rebaudioside A as only carbon source;
b.    cultivating a candidate microbial strain in the culture medium;
c.    separating cells of the microbial strain from the culture medium;
d.    re-suspending the cells and disrupting them to form a soluble fraction and a cell debris fraction;
e.    adding rebaudioside A to the soluble fraction, analyzing the soluble fraction for rebaudioside A, and then incubating the soluble fraction;
f.    analyzing the incubated soluble fraction for rebaudioside A;
g.    identifying the host cell by determining a decrease in the amount of rebaudioside A in the incubated soluble fraction as compared to the soluble fraction”;
Kasperowicz et al. teaches a method of assessing a bacterium for fructanolytic activity, comprising the steps of:  providing a culture medium comprising a fructan substrate as the only carbon source and cultivating the candidate microbial strain in the culture medium (Pg. 141, Column 1, Lines 13-20 and Pg. 143, Table 1);
separating cells of the microbial strain from the culture medium, resuspending the cells and disrupting them to form a soluble fraction and cell debris fraction (Pg. 141, Column 1, Lines 22-36 and Column 2, Lines 1-11);
adding fructan to the soluble fraction and incubating the soluble fraction (Pg. 141, Column 2, Lines 12-31);
and analyzing the soluble fraction for fructanolytic enzyme (Pg. 143, Fig. 2), and identifying the bacterial strain as having fructanolytic enzyme by determining a decrease in the amount of fructan in the incubated soluble fraction as compared to the initial amount added to the soluble fraction (Pg. 143, Table 2).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of producing steviol glycosides by contacting a medium with UDP-glycosyltransferase produced by Pichia pastoris host cells which catalyze the glucosylation of rebaudioside A as taught by the Mao et al. with the method of screening for and identifying a host cell which comprises the ability to uptake and use a particular substrate from culture medium as taught by Kasperowicz et al. above, because this is not more than the use of a known technique (screening cells for enzyme activity of interest) to improve a similar method (utilizing cells with a particular enzyme activity to convert a substrate to a desired product) in the same way (identifying and using cells with the desired enzyme activity).  The MPEP states:  
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to ascertain whether the cells had the requisite enzyme necessary to convert rebaudioside A.  There would have been a reasonable expectation of success in making this modification because all the references are reasonable drawn to the same field of endeavor, that is, the characterization and/or use of sugar hydrolyzing enzymes.

Response to Arguments

Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive.

The Applicant argues that incorporation of the identification steps of Claim 8 allegedly not taught or suggested by Richman into Claim 1 is sufficient to overcome the rejection of the claims under either anticipation or obviousness (Remarks, Pg. 7, Lines 25-27 and Pg. 8, Lines 1-9).

This is not found to be persuasive for the reasoning provided in the above rejection, which makes obvious the claimed invention.

Claims 1, 5, 6, 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Mao et al. (US 10,752,928 B2), of record, in view of Kasperowicz et al. (2002).
The teachings of Mao et al. and Kasperowicz et al. were discussed above.

Mao et al. did not teach a method wherein the host cells is a species selected from Kluyveromyces, as required by Claim 11.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the separately taught method of producing steviol glycosides by contacting a medium with UDP-glycosyltransferase produced by an identified Pichia pastoris host cell which catalyzes the glucosylation of rebaudioside A to rebaudioside D as taught by Mao et al. and Kasperowicz et al. with the use of UDP-glcosyltransferase produced by a Kluyveromyces host cell because this is no more than the simple substitution of one known element (Kluyveromyces marxianus host cell) for another (Pichia pastoris host cell) to yield predictable results (produced UDP-glycosyltransferase). The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;

There would have been a reasonable expectation of success in making this combination because the reference teaches that the host cell may be any bacteria, including Kluyveromyces marxianus.

Response to Arguments

Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the filed response.

Claims 1, 5, 6 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Markosyan et al. (WO 2013/176738 A1), of record, in view of Kasperowicz et al. (2002).

Markosyan et al. teaches a method wherein steviol glycosides are produced by contacting a medium with UDP-glycosyltransferase which catalyzes the glucosylation of rebaudioside A to rebaudioside D (Pg. 51, Claims 1 and 3 and Pg. 52, Claim 8);
wherein the UDP-glycosyltransferase is produced by a host cell, for example species from the genera:  Escherichia, Saccharomyces, Aspergillus or Pichia, thereby “identifying” the host cell as capable of rebaudioside A uptake from a culture medium (Pg. 3, Lines 13-14), and reading on Claim 1 in part and 10.
Markosyan et al. does not teach a single, anticipatory embodiment of the claimed method.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the separately taught method of producing steviol glycosides by contacting a medium with UDP-glycosyltransferase which catalyzes the glucosylation of rebaudioside A to rebaudioside D with the production of the UDP-glcosyltransferase by a host cell into a single method because this is no more than combining or prior art elements according to known methods to yield predictable results.  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results

There would have been a reasonable expectation of success in making this combination because the separate parts of the method are all described in the reference.


With regard to the limitations of Claim 1, “wherein the host cell is identified by a process comprising the now active (previously considered under product-by-process)  steps of:
a.    providing a culture medium comprising rebaudioside A as only carbon source;
b.    cultivating a candidate microbial strain in the culture medium;
c.    separating cells of the microbial strain from the culture medium;
d.    re-suspending the cells and disrupting them to form a soluble fraction and a cell debris fraction;
e.    adding rebaudioside A to the soluble fraction, analyzing the soluble fraction for rebaudioside A, and then incubating the soluble fraction;
f.    analyzing the incubated soluble fraction for rebaudioside A;
g.    identifying the host cell by determining a decrease in the amount of rebaudioside A in the incubated soluble fraction as compared to the soluble fraction”;
Kasperowicz et al. teaches a method of assessing a bacterium for fructanolytic activity, comprising the steps of:  providing a culture medium comprising a fructan substrate as the only carbon source and cultivating the candidate microbial strain in the culture medium (Pg. 141, Column 1, Lines 13-20 and Pg. 143, Table 1);
separating cells of the microbial strain from the culture medium, resuspending the cells and disrupting them to form a soluble fraction and cell debris fraction (Pg. 141, Column 1, Lines 22-36 and Column 2, Lines 1-11);
adding fructan to the soluble fraction and incubating the soluble fraction (Pg. 141, Column 2, Lines 12-31);
and analyzing the soluble fraction for fructanolytic enzyme (Pg. 143, Fig. 2), and identifying the bacterial strain as having fructanolytic enzyme by determining a decrease in the amount of fructan in the incubated soluble fraction as compared to the initial amount added to the soluble fraction (Pg. 143, Table 2).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of producing steviol glycosides by contacting a medium with UDP-glycosyltransferase produced by Escherichia, Saccharomyces, Aspergillus or Pichia host cells which catalyze the glucosylation of rebaudioside A as taught by the Markosyan et al. with the method of screening for and identifying a host cell which comprises the ability to uptake and use a particular substrate from culture medium as taught by Kasperowicz et al. above, because this is not more than the use of a known technique (screening cells for enzyme activity of interest) to improve a similar method (utilizing cells with a particular enzyme activity to convert a substrate to a desired product) in the same way (identifying and using cells with the desired enzyme activity).  The MPEP states:  
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to ascertain whether the cells had the requisite enzyme necessary to convert rebaudioside A.  There would have been a reasonable expectation of success in making this modification because all the references are reasonable drawn to the same field of endeavor, that is, the characterization and/or use of sugar hydrolyzing enzymes.

Response to Arguments

Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 

The Applicant argues that incorporation of the identification steps of Claim 8 allegedly not taught or suggested by Richman into Claim 1 is sufficient to overcome the rejection of the claims under either anticipation or obviousness (Remarks, Pg. 8, Lines 11-19).

This is not found to be persuasive for the reasoning provided in the above rejection, which makes obvious the claimed invention.



Claims 1, 5, 6, 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Markosyan et al. (WO 2013/176738 A1), of record, in view of Kasperowicz et al. (2002), as applied to Claims 1, 5, 6 and 10 above and further in view of Mao et al. (US 10,752,928 B2), of record.

The teachings of Markosyan et al., Kasperowicz et al. and Mao et al. were discussed above.

Neither Markosyan et al. or Kasperowicz et al. teach a method wherein the host cells is a species selected from Kluyveromyces, as required by Claim 11.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing steviol glycosides by contacting a medium with UDP-glycosyltransferase produced by an identified Escherichia, Saccharomyces, Aspergillus or Pichia host cell which catalyzes the glucosylation of rebaudioside A to rebaudioside D as taught by Markosyan et al. and Kasperowicz et al. above with the use of UDP-glcosyltransferase produced by a Kluyveromyces host cell, as taught by Mao et al. because this is no more than the simple substitution of one known element (Kluyveromyces marxianus host cell) for another (Escherichia, Saccharomyces, Aspergillus or Pichia host cell) to yield predictable results (produced UDP-glycosyltransferase). 


The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)

There would have been a reasonable expectation of success in making this combination because the Markosyan et al. reference teaches that the host cell may be any of Escherichia, Saccharomyces, Aspergillus or Pichia and Mao et al. teaches that the host cell may be species from the genera Escherichia, Aspergillus, Saccharomyces, Pichia and Kluyveromyces, including Kluyveromyces marxianus.

With regard to the limitations of Claims 5 and 6 respectively of:  “wherein the host cell is capable of producing sucrose synthase for UDP regeneration and recycling” and “wherein the host cell is capable of expressing genes of enzymes for intracellular conversion of rebaudioside A to rebaudioside D, rebaudioside M, or a combination thereof”, these are characteristic properties of the host cell. 
 As the host cell of the prior art is the same as the host cell of the claimed invention, it would be expected to have the same characteristic properties and capabilities.  The MPEP states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)

Response to Arguments

Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the filed response.

Conclusion

No Claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        06/03/2021

/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653